Name: Council Regulation (EEC) No 3287/88 of 20 October 1988 amending for the sixth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 26. 10 . 88 Official Journal of the European Communities No L 292/5 COUNCIL REGULATION (EEC) No 3287/88 of 20 October 1988 amending for the sixth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources 1 . It shall be probihited to retain on board mackerel which are caught within the geographical area, hereinafter called "the areal", bounded by the following coordinates :  a point on the south coast of England at longitude 02 ° 00'W,  latitude 49 °30'N, longitude 02 °00'W,  latitude 52 °00'N, longitude 07 °00'W,  a point on the west coast of Wales at latitude 52 °00'N, unless the weight of the mackerel does not exceed 1 5 % by weight of the total quantities of mackerel and other species on board which have been caught within the area.' ; 2. the last subparagraph of paragraph 3 is replaced by the following : 'This Article shall cease to be effective on 1 January 1992 unless the Council, on a proposal from the Commission, decides otherwise by a qualified majority on 30 November 1991 at the latest in the light of the situation of the Western mackerel stock.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 3094/86 (2), as last amended by Regulation (EEC) No 2024/88 (3), lays down general rules for the fishing and landing of biological resources found in Community waters ; Whereas the spawning stock &lt;5f Western mackerel is severely depleted and its recovery could be enhanced by the protection of immature mackerel ; Whereas, in the light of the latest scientific advice, this objective could be achieved by extending the existing provisions, HAS ADOPTED THIS REGULATION : Article 1 Article 8 of Regulation (EEC) No 3094/86 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 October 1988 . For the Council The President Y. POTTAKIS (') OJ No L 24, 27. 1 . 1983, p . 1 . 0 OJ No L 288 , 11 . 10 . 1986, p. 1 . 0 OJ No L 179, 9 . 7. 1988, p . 1 .